Citation Nr: 1631040	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  14-27 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for generalized anxiety disorder, to include a sleep disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the Army from August 1969 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for hypertension has been raised by the record in the December 2012 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to an increased initial rating for his service-connected generalized anxiety disorder, to include a sleep disorder. The Board finds a remand is warranted for additional development.

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The Veteran has consistently reported receiving treatment at the Charlotte VA CBOC from 2012 forward. No VA treatment records are associated with the claims file. Further, the Veteran reported receiving counseling in April 2009 through his employee assistance program (EAP) for stress and anxiety. See April 2009 USPS Employee Assistance Program.  These private treatment records are not associated with the claims file. On remand, appropriate attempts should be made to locate and obtain these identified potentially relevant treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records to include from Charlotte VA CBOC from 2012 forward. 

2. Contact the Veteran and request that he submit or authorize for release all private treatment records related to his generalized anxiety disorder, to include a2 sleep disorder. Specifically, there is an indication that the Veteran was undergoing mental health treatment through an employee assistance program (EAP) in April 2009. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






